Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 26 July 1800
From: Dupont de Nemours, Pierre Samuel
To: Jefferson, Thomas




Monsieur,
Good-Stay, near New-York 26 juillet 1800.

Après avoir pleuré votre mort, comme un des plus grands malheurs qui pût arriver à l’Amérique et au monde, et mon cœur ajoutait qui pût m’atrister, je conçois aujourd’hui quelque inquiétude sur votre Santé.
Il y a environ six Semaines que je vous ai marqué que mon ouvrage sur l’Education nationale dans les Etats Unis êtait achevé, et que Pusy le mettait au net. Je vous demandais si l’on peut vous l’envoyer par la poste.
Depuis, je vous ai exprimé combien le triste bruit répandu par les Journaux m’avait pénêtré de douleur: avec quel plaisir j’apprennais sa fausseté; et mon opinion que ces bêtises méchantes tournent toujours à l’avantage du mérite et de la vertu.
Enfin je vous ai fait part de ce que l’on propose à Pusy; et je vous ai prié de nous en dire votre avis.
Je pense que vous êtes Cultivateur, et en tems de récolte.
Mais si vous êtiez malade, je vous prierais de me faire écrire. Et dites nous en même tems si le manuscrit sur l’Education peut être mis à la poste, ou par quelle voie je peux vous l’envoyer. II est copié à présent, d’une écriture assez serrée, et ne tient qu’environ cent pages.
Vous connaissez mon bien respectueux attachement.

Du Pont (de Nemours)



S’il fait beaucoup plus chaud en Virginie qu’ici, je trouverai que cela est fort.
J’ai envoyé mon Fils à Alexandrie chercher une Maison qui nous convienne. Ce sera dans celle là que J’habiterai le plus.
Il nous faut une maison à Alexandrie et une autre à New-York.



editors’ translation

Sir,
Good-Stay, near New York, 26 July 1800.

After having wept over your death, as one of the greatest misfortunes that could happen to America and the world—and, my heart added, that could sadden me—I now form some misgivings about your health.
About six weeks ago I indicated to you that my work on national education in the United States was finished, and that Pusy was making a fair copy of it. I asked you whether it could be sent by post.
Since then, I expressed to you how much the sad rumor spread by the newspapers had filled me with sorrow: with how much pleasure I learned that it was false; and my opinion that those wicked pranks always turn around to the advantage of worthiness and virtue.
Finally I advised you of what is being proposed to Pusy; and I begged you to tell us your opinion of it.
I am thinking that you are a farmer, and in harvest-time.
But if you should be ill, I beg you to have someone write to me. And tell us at the same time whether the manuscript on education can be sent by the post, or by what means I can send it to you. It is now copied, in a rather dense handwriting, and covers only about one hundred pages.
You know my very respectful affection.

Du Pont (de Nemours)


If it is much hotter in Virginia than here, I shall find it very harsh.
I sent my son to Alexandria to look for a house that would suit us. That is the one in which I shall live the most.
We must have a house in Alexandria and another in New York.


